DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:
(line 8) “a choke” should be changed to “a choke valve”.
(line 16) “the pressure relief choke” should be changed to “the pressure relief choke valve”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (WO 2018/042186).
As concerns claim 15, Clark shows a fast-acting managed pressure drilling rig (700) for a well, comprising: a main valve (736) configured as an alternative for a conventional rotating control device to control drilling of a wellbore (Fig. 6); a second valve (730a) configured to trap pressure in the wellbore (Fig. 6); a choke valve (776d), designed to maintain well bottomhole pressure within specified limits by trapping pressure or by releasing trapped pressure within the wellbore (Fig. 6); a pressure relief choke (776b) configured to provide fine pressure stability control within the well and to act as a pressure relief valve in response to wellbore overpressure (Fig. 6); and a controller (not shown in Fig. 6) configured with at least one processor, wherein the controller receives information representing stoppage of pipe rotation, positioning of a pipe in slips, or both stoppage of pipe rotation and positioning of a pipe in slips, and further wherein the controller affects operation of the main valve, the second valve, the choke valve, and the pressure relief choke in response to the received information (col 24, ln 24 - col 25, ln 30).
As concerns claim 16, Clark shows wherein the main valve is configured to provide rapid sealing between a drill string outside diameter and a well annulus (Fig. 6; col 25, ln 12-13).
As concerns claim 17, Clark shows wherein the main valve, the second valve, the choke valve, and the pressure relief choke are controllable by the controller as a function of inputs received over a data network (col 24, ln 24 - col 25, ln 30).
As concerns claim 18, Clark shows wherein the controller is configured to respond to characteristics of components in the rig and to provide responses the identify a respective stage of a connection, and wherein the controller is configured to maintain .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. alone.
As concerns claim 19, Clark discloses the claimed invention except for wherein the second valve is a hydraulically controlled or pneumatically controlled gate valve.  It would have been an obvious matter of design choice to have utilized a gate valve for the second valve, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to using another type of valve.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with another type of valve because the second valve would still have been capable of controlling pressure in the wellbore.  Thus, one of .
Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claims 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW R BUCK/Primary Examiner, Art Unit 3679